DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 3/8/21. As directed by the amendment: claims 1-6 have been amended, no claims have been canceled, and new claims 7-13 have been added. Thus, claims 1-13 are presently pending in the application.

Specification
The abstract of the disclosure is objected to because of grammatical errors. The following corrections are suggested by the examiner:
--The nose mask is intended to be used during [[Airborne Pandemic]]an airborne pandemic. The [[Nose Mask]]nose mask is a single [[Triangle/Cone shaped]]triangle/cone shape that covers only the nose, that comes with two ear elastic bands or a single head elastic band for support. The [[Nose Mask]]nose mask is designed to be disposable with a filter for better protection and to minimize the passage of aerosols, fluids and airborne [[pathogens]]pathogen agents or to be made with washable material allowing users to re-use it.--
 Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the specification throughout has a multitude of capitalized words in the middle of sentences that should not be capitalized for grammatical reasons: Pandemic, Airborne Pandemic, Nose Mask and Cone.
Page 3, line 9 recites “to allow wearer to breath” suggested to be changed to --to allow the wearer to breathe-- for grammatical correctness.
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities: 
Claims 1-13 recites “Nose Mask” or “Nose mask” that should not be capitalized for grammatical reasons. 
Claim 1, line 2 and claim 6, line 2 recites “Cone” that should not be capitalized for grammatical reasons. 
Claim 4, line 2 and claim 10, line 1 recites “Elastic” that should not be capitalized for grammatical reasons. 
Claims 2 and 8 recite “with conforming top edge” suggested to be changed to --with a conforming top edge” for grammatical reasons. 
Claims 3-4 and 9-10 recite “of nose” suggested to be changed to --the nose--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “triangle-like,” however it is unclear what the scope of this limitation is. 
Claims 3 and 9 recite “two elastic ear bands” however it is unclear if applicant is referring to the ear bands of claims 1 and 6 or reciting new and different ear bands. 
Claims 3 and 9 recite “the upper area,” “the two bottom angles,” “the base” and “the triangle” that lack proper antecedent basis.
Claims 3 and 9 recite “the center” however applicants straps are not directly in the center of the base and therefore this language is confusing.
Claims 4 and 10 recite “head-band,” however it is unclear is applicant is referring back to the bands of claims 1 and 6 or introducing a new and different head-band.
Claims 4 and 10 recites “the opposite side angle,” which lacks proper antecedent basis.
Claims 5 and 11 recites “and filter nose mask,” however it is confusing is applicant is now claiming a filter or a new mask or reciting that the nose mask is a filtering nose mask. 
Claims 7 and 13 recite “the inside top angle surface,” which lacks proper antecedent basis.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 2 and 8 recite “a malleable nose-piece with conforming top edge to a wearer's nose” suggested to be changed to --a malleable nose-piece adapted to conform to a top edge to a wearer's nose-- in order to avoid claiming the wearer’s nose.
Claims 3 and 9 recite “that pressure and seal the base of nose” suggested to be changed to -- that are adapted to pressure and seal the base of the nose-- in order to avoid claiming the wearer’s nose.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennan-Purnell et al. (EP 1982750 A1).
Regarding claim 1, in fig. 1-2 and 4 Lennan-Purnell discloses a disposable nose mask comprising: a singular, triangle-like shaped Cone (Figures 2 and 4 show a mask that resembles a singular triangle shaped cone), having a configuration symmetrical on either side forming an appropriately sized cone with enough space to cover only the nose (Fig. 2) with head 11 or ear bands for support. 
Regarding claim 5, Lennan-Purnell discloses layers (2 and 3) and filter nose mask ([0019] discusses the multiple filter layers and [0025] describes how the filter may also be the same material as the rest of the respirator).
Regarding claim 6, in fig. 1-2 and 4 Lennan-Purnell discloses a nose mask comprising: a singular, triangle-like shaped Cone (Figures 2 and 4 show a mask that resembles a singular triangle shaped cone), having a configuration symmetrical on either side forming an appropriately sized cone with enough space to cover only the nose (Fig. 2) with head 11 or ear bands for support.
Regarding claim 11, Lennan-Purnell discloses layers (2 and 3) and filter nose mask ([0019] discusses the multiple filter layers and [0025] describes how the filter may also be the same material as the rest of the respirator).
Regarding claim 12, Lennan-Purnell discloses that the nose mask is washable (moulded plastics [0020], gauze [0021] and filter material [0019] are all washable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lennan-Purnell, as applied to claims 1 and 6, respectively, in further view of Ahearn (11,154,102).
Regarding claim 2, Lennan-Purnell is silent regarding a malleable nose-piece with conforming top edge to a wearer's nose. However, in fig. 1 Ahearn teaches a nose mask with a malleable nose-piece 16 conforming to the top edge to a wearer's nose (Col. 2, ll. 48-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lennan-Purnell’s top edge with a malleable nose-piece, as taught by Ahearn, for the purpose of providing a further close fit and seal. 
Regarding claim 8, Lennan-Purnell is silent regarding a malleable nose-piece with conforming top edge to a wearer's nose. However, in fig. 1 Ahearn teaches a nose mask with a malleable nose-piece 16 conforming to the top edge to a wearer's nose (Col. 2, ll. 48-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lennan-Purnell’s top edge with a malleable nose-piece, as taught by Ahearn, for the purpose of providing a further close fit and seal. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lennan-Purnell, as applied to claims 1 and 6, respectively, in further view of Waterford (2018/0250537).
Regarding claim 3, Lennan-Purnell discloses two elastic bands (11 [0022]) that go from the upper area of two bottom angles to the bottom area of two bottom angles, that pressure and seal (Claim 5) the base of nose, but is silent regarding that the bands are ear bands and that go from the upper area of two bottom angles to the center of the base of the triangle. However, in figures 3 and 7 Waterford teaches ear bands (102 [0052]) that go from the upper area of two bottom angles to the center of the base of the triangle (Figures 3 and 7 show that the band 102 extends from the upper area of two bottom angles to the center of the base of the triangle, at 103b, and that the bands may be tied behind the user’s ears [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lennan-Purnell’s bands with ear bands and where the bands extend from the bottom area of two bottom angles to the center of the base of the triangle, as taught by Waterford, for the purpose of providing an alternate band and band location having the predictable results of securing the mask to the user. 
Regarding claim 9, Lennan-Purnell discloses two elastic bands (11 [0022]) that go from the upper area of two bottom angles to the bottom area of two bottom angles, that pressure and seal (Claim 5) the base of nose, but is silent regarding that the bands are ear bands and that go from the upper area of two bottom angles to the center of the base of the triangle. However, in figures 3 and 7 Waterford teaches ear bands (102 [0052]) that go from the upper area of two bottom angles to the center of the base of the triangle (Figures 3 and 7 show that the band 102 extends from the upper area of two bottom angles to the center of the base of the triangle, at 103b, and that the bands may be tied behind the user’s ears [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lennan-Purnell’s bands with ear bands and where the bands extend from the bottom area of two bottom angles to the center of the base of the triangle, as taught by Waterford, for the purpose of providing an alternate band and band location having the predictable results of securing the mask to the user. 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lennan-Purnell, as applied to claims 1 and 6, respectively, in further view of Sun (2022/0142270).
Regarding claim 4, Lennan-Purnell discloses elastic headbands 11 that create pressure and a seal at the base of the nose (claim 5, Lennan-Purnell), but is silent regarding a single elastic head-band that goes from an upper area of one side bottom angle to the opposite side angle. However, in fig. 1 Sun teaches a nose mask with a single elastic head-band (120, [0069]) that goes from an upper area of one side bottom angle to the opposite side angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lennan-Purnell’s bands with a single band, as taught by Sun, for the purpose of providing an alternate band and band location having the predictable results of securing the mask to the user. 
Regarding claim 10, Lennan-Purnell discloses elastic headbands 11 that create pressure and a seal at the base of the nose (claim 5, Lennan-Purnell), but is silent regarding a single elastic head-band that goes from an upper area of one side bottom angle to the opposite side angle. However, in fig. 1 Sun teaches a nose mask with a single elastic head-band (120, [0069]) that goes from an upper area of one side bottom angle to the opposite side angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lennan-Purnell’s bands with a single band, as taught by Sun, for the purpose of providing an alternate band and band location having the predictable results of securing the mask to the user. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lennan-Purnell, as applied to claims 6 and 1, respectively, in further view of Bowers (5,682,879).
Regarding claim 7, Lennan-Purnell is silent regarding a foam sealing strip attached to the inside top angle surface to sit on wearer ridge of nose. However, Bowers teaches a foam sealing strip 7 attached to the inside top angle surface to sit on wearer ridge of nose (Col. 3, ll. 33-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lennan-Purnell’s inside top angle surface with the addition of a foam sealing strip, as taught by Bowers, for the purpose of providing a further seal to the mask. 
Regarding claim 13, Lennan-Purnell is silent regarding a foam sealing strip attached to the inside top angle surface to sit on wearer ridge of nose. However, Bowers teaches a foam sealing strip 7 attached to the inside top angle surface to sit on wearer ridge of nose (Col. 3, ll. 33-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lennan-Purnell’s inside top angle surface with the addition of a foam sealing strip, as taught by Bowers, for the purpose of providing a further seal to the mask. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gillespie et al. (2004/0020489), Watts (2022/0167691), Tasbas (6,070,265), Salcido (7,004,165), Ambartsoumian (2022/0132949) and Williams (2021/0337893) to a nasal masks with straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785